UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
JAMES FITZSIMONS and THERESA
FITZSIMONS,

                          Plaintiffs,                        MEMORANDUM AND ORDER
                                                             17-CV-1686
        - against -


METROPOLITAN TRANSPORTATION
AUTHORITY, MTA CAPITAL CONSTRUCTION,
NEW YORK CITY TRANSIT AUTHORITY,
THE LONG ISLAND RAILROAD, and
NATIONAL RAILROAD PASSENGER
CORPORATION D/B/A AMTRAK,

                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiffs James Fitzsimons (“Fitzsimons”) and Theresa Fitzsimons (“Plaintiffs”) brought

this personal injury action in the Supreme Court of the State of New York, Queens County, against

Defendants Metropolitan Transportation Authority (“MTA”), MTA Capital Construction

(“MTACC”), New York City Transit Authority (“NYCTA”), The Long Island Railroad (“LIRR”),

and National Railroad Passenger Corporation d/b/a Amtrak (“Amtrak”), (collectively

“Defendants”), alleging a violation of Section 241(6) of the New York Labor Law (“NYLL”).

(ECF No. 1-1 “Complaint”). Defendants removed the action to this Court pursuant to 28 U.S.C.

§§ 1349, 1441 on the ground that Amtrak was created by an Act of Congress, 49 U.S.C. § 24101,

et seq., and the United States owns more than one-half of its capital stock. (ECF No. 1). Pending

before the Court is Defendants’ motion for summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure. (ECF No. 21). For the reasons explained below, the motion is DENIED.




                                                         1
                                       BACKGROUND

       All Defendants are public authorities, with the MTA, MTACC, NYCTA, and LIRR

existing pursuant to New York State law and Amtrak existing pursuant to the Rail Passenger

Service Act. (Complaint ¶¶ 1-5). While some of the Defendants’ involvement in this action is

unknown from the parties’ submissions, it appears that the MTA is the parent company of the

MTACC, which manages the East Side Access Program, including a construction project at

Sunnyside Yard in Queens, New York (“Sunnyside Yard Project”). (Exhibit I). As part of the

Sunnyside Yard Project, the MTACC hired Fitzsimons’ employer, Frontier-Kemper, as the general

contractor. (Id.). Fitzsimons worked the night shift at the Sunnyside Yard Project and originally

claimed, in his workers compensation statement, that he tripped over a step near a tool box and

injured his left ankle. (Exhibit G). However, he now claims that instead of tripping over a step,

he tripped over a piece of plywood and fell from the top of a Conex box (also known as a shanty)

on which he was standing and injured far more than his left ankle. (Exhibit D; Exhibit I; Exhibit

H).

       Fitzsimons claims that at the time of his accident, it was raining, the worksite was poorly

lit, and there was no safety railing or fall protection on the Conex box. (ECF No. 24 at ¶ 20-21).

He claims that that Defendants are either the owners or acting as agents to the owners of the East

Side Access Project and were responsible for operating, maintaining, supervising, and controlling

the safety of the Sunnyside Yard Project. (Complaint ¶¶ 19-38). Defendants claim instead that it

was the general contractor’s, i.e. Frontier-Kemper’s, responsibility to develop a safety plan and

oversee the safety of the project. (ECF No. 20 at ¶ 14). They claim that they did not have any

representatives on the worksite, but that the MTACC periodically visited the site to “observe the




                                                2
work that was being performed to make sure that the work was in conformance with the design

documents and the shop drawings that are submitted.” (Exhibit I).

                                       LEGAL STANDARD

       Summary judgment is appropriate when there are “no genuine issues as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); see

also Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-87 (1986). A

genuine issue of material fact exists if a reasonable jury could find in favor of the non-moving

party. Anderson v. Liberty Lobby, Inc., 477 U.S.242, 248 (1986). The moving party has the burden

to demonstrate the absence of a genuine issue of material fact, and the Court must draw all

reasonable inferences in favor of the non-moving party. Id. at 255.

       If the summary judgment movant satisfies its initial burden of production, the burden of

proof shifts to the non-movant who must demonstrate that a genuine issue of fact does exist. Id.

at 250. The non-moving party “must do more than simply show that there is some metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd., 475 U.S. at 586. Rule 56(e)

“requires the nonmoving party to go beyond the pleadings and by [its] own affidavits, or by the

‘depositions, answers to interrogatories, and admission on file,’ designate ‘specific facts showing

that there is a genuine issue for trial.’” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Once

the nonmovant has met that requirement, its “allegations [will be] taken as true, and [it] will receive

the benefit of the doubt when [its] assertions conflict with those of the movant.” Samuels v.

Mockry, 77 F.3d 34, 36 (2d Cir. 1996).

       The Court’s role in a motion for summary judgment is one of “issue-finding,” not “issue-

resolution.” Ramirez v. New York City Bd. of Educ., 481 F. Supp. 2d 209, 216 (E.D.N.Y. 2007).




                                                  3
Therefore, the Court’s charge is not to “weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

                                          DISCUSSION

   I.      Fitzsimons’ Claims Under NYLL § 241(6) and its Regulations

        Section 241(6) of the NYLL provides, in relevant part, “[a]ll contractors and owners and

their agents . . . when constructing or demolishing buildings or doing any excavating in connection

therewith, shall comply with the following requirements:

        All areas in which construction, excavation or demolition work is being performed
        shall be so constructed, shored, equipped, guarded, arranged, operated and
        conducted as to provide reasonable and adequate protection and safety to the
        persons employed therein or lawfully frequenting such places. The commissioner
        may make rules to carry into effect the provisions of this subdivision, and the
        owners and contractors and their agents for such work . . . shall comply therewith.

As a threshold matter, the parties dispute whether some of the Defendants are owners or agents of

the Sunnyside Yard Project and are therefore subject to liability under Section 241(6). Nostrom v.

A.W. Chesterton Co., 15 N.Y.3d 502, 508, 940 N.E.2d 551, 554 (2010) (holding that “owners and

contractors may be vicariously liable based on violations of part 23 regulations.”). While the Court

may deny summary judgment as to those Defendants on that basis alone, the Court will address

three of the statute’s regulations, under part 23 of the Industrial Code, which Fitzsimons cites as

the basis for his claim. (ECF No. 24 at 11, 13).

        First, Fitzsimons claims that Defendants violated 12 NYCRR 23-1.7(e)(2), which is a

provision for “protection for general hazards” and provides that “[t]he parts of floors, platforms

and similar areas where persons work or pass shall be kept free from accumulations of dirt and

debris and from scattered tools and materials and from sharp projections insofar as may be

consistent with the work being performed.” Assuming that Fitzsimons became injured by falling

from the Conex box, a shack used to either store items or provide an area to change clothing, rather

                                                   4
than tripping over a step as he originally claimed, there is a genuine issue of material fact as to

whether the top of the box is “an area[] where persons work or pass.” Even if it is, there is an issue

of fact as to whether the plywood that allegedly caused Fitzsimons to trip (i) is considered

“scattered tools and materials” for purposes of this regulation and (ii) should not have been placed

on top of the box. Accordingly, Defendants’ motion for summary judgment of Fitzsimons’ claim

under 12 NYCRR 23-1.7(e)(2) is denied.

       Second, Fitzsimons claims that Defendants violated 12 NYCRR 23-1.30, which provides

that “[i]llumination sufficient for safe working conditions shall be provided wherever persons are

required to work or pass in construction, demolition and excavation operations, but in no case shall

such illumination be less than 10 foot candles in any area where persons are required to work nor

less than five foot candles in any passageway, stairway, landing or similar area where persons are

required to pass.” As noted above, there is a genuine issue of fact as to whether the top of the

Conex box was an area where persons “are required to work or pass.” However, even if it was,

Defendants claim that there were sufficient sources of artificial illumination that were either

adjacent to or attached to the Conex box. (ECF No. 23 at 7). While the photographs submitted by

Defendants do show some artificial light source, there is genuine issue of fact as to whether that

light source was compliant with this regulation. (Exhibit F). Accordingly, Defendants’ motion

for summary judgment of this claim is denied.

       Third, Fitzsimons claims that Defendants violated 12 NYCRR 23-2.1, which provides

               (a) Storage of material or equipment.

                   (1) All building materials shall be stored in a safe and orderly manner.
                       Material piles shall be stable under all conditions and so located that
                       they do not obstruct any passageway, walkway, stairway or other
                       thoroughfare.




                                                  5
                   (2) Material and equipment shall not be stored upon any floor, platform
                       or scaffold in such quantity or of such weight as to exceed the safe
                       carrying capacity of such floor, platform or scaffold. Material and
                       equipment shall not be placed or stored so close to any edge of a
                       floor, platform or scaffold as to endanger any person beneath such
                       edge.

                (b) Disposal of debris. Debris shall be handled and disposed of by methods
                    that will not endanger any person employed in the area of such disposal
                    or any person lawfully frequenting such area.

While there is no genuine issue of fact as to whether “debris” caused Fitzsimons to fall because he

claims he tripped over a piece of plywood, there is a genuine issue of fact as to whether that

plywood was stored in accordance with subsection (a) of this regulation. Further, similar to the

Court’s observation above, there is a genuine issue of fact as to whether the top of the Conex box

would be considered a “passageway, walkway, or stairway.” Accordingly, Defendants’ motion

for summary judgment of this claim is denied.

                                         CONCLUSION

         Accordingly, for the reasons explained above, Defendants’ motion for summary judgment

is DENIED.

         SO ORDERED.
Dated:          Brooklyn, New York
                May 28, 2019

                                                     /s        ___
                                                     I. Leo Glasser                       U.S.D.J.




                                                 6
